DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

Applicant’s amendments and remarks in the reply filed 5/5/2022 have been acknowledged and entered.  Claims 1, 3, 5, 7, 8, 13-17, and 20-25 are pending. Claims 7, 8, 13, 16, and 20-25 are withdrawn; claims 2, 4, 6, 9-12, 18, and 19 are canceled.  The rejections of claims 1, 2, 14, and 15 under 35 USC 102 have been withdrawn in view of applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 14, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “at least one actuator operably connected to the at least one arm and configured to rotate around a plurality of axes…” As presented, the limitation recites the actuator as being configured to rotate around a plurality of axes, which is unclear.  Upon review of the specification, it appears that the actuator is configured to rotate the at least one arm around a plurality of axes. For examination purposes the limitation will be interpreted as such.
Claims 1 and claim 14 recite the limitation “at least one actuator…configured to rotate [the at least one arm] around a plurality of axes” which invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The original disclosure as filed does not describe the structure of the actuator which would cause the arm to rotate around a plurality of axes.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3, 5, 15, and 17 are also indefinite as they depend from an indefinite base and fail to cure the deficiencies of said claim.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schmid et al. (DE 102016008983, machine translation referenced herein), and further in view of Cao et al. (CN 106926727, machine translation referenced herein) and Killic (US 2018/0001777).
Regarding Claims 1 and 14:  Schmid teaches an arrangement for an electric vehicle charging system, comprising:
a floor unit forming a recess (see Figure, element 12);
a linkage comprising at least one arm (element 18a) configured to raise an electrical connector (element 16) for charging an electric vehicle, the linkage being disposed in the recess and extendable from the recess from a stowed position to an extended position (see Figs. 1 and 2, element 18a).
Schmid does not expressly disclose a cleaning device disposed to discourage accumulation of debris into the recess as claimed.  However, Cao teaches a protective arrangement for an electric vehicle charging system comprising a cleaning device disposed to discourage accumulation of debris into an underground recess which houses the charging system (pg. 3, first full paragraph), wherein the cleaning device comprises a door (Fig. 1, element 30) slidably disposed on a floor unit forming the recess, the door operating between a closed position (Fig. 5) in which the door encloses the recess and an open position (Fig. 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Schmid with a door on the floor to discourage debris accumulation within the recess, as taught by Cao.
Schmid teaches that the linkage arm causes the electrical connector to move relative to the vehicle to position the connector for charging (pg. 3, last paragraph), which implies the presence of an actuator for the arm movement.  Schmid does not expressly disclose an actuator operably connected to the at least one arm and configured to rotate the at least one arm around a plurality of axes.  However, Killic teaches an arrangement for an electrical vehicle charging station, wherein an electrical connector is rotatably mounted on a linkage arm to facilitate precise positioning of the connector relative to the vehicle to be charged [0041].  Killic teaches that the linkage arm comprises an actuator that allows the rotary movements [0041].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Schmid with an actuator configured to rotate the arm in order to facilitate positioning of the connector relative to the vehicle. It would have been further obvious to provide an actuator which rotates the arm around a plurality of axes in order to enhance the mobility of the connector relative to the vehicle.
Regarding Claims 3 and 15:  Schmid, Cao, and Killic teach the elements of Claims 1 and 14 as discussed above.  Cao is cited for teaching the cleaning device as the door slidably disposed on the floor and operating between a closed position (Fig. 5) in which the door encloses the recess and an open position (Fig. 3), the protective arrangement further comprising an actuator (element 35) operating to move the door between the open and closed positions, the actuator being responsive to a command signal to open or close the door (the actuator is a motor which inherently responds to a command signal).  The accumulation of debris is discouraged by placing the door in the closed position.
Regarding Claims 5 and 17:  The prior art teaches the elements of Claims 1 and 14, as discussed above.  Schmid teaches a connector (element 16) disposed at an end of the linkage, but does not expressly disclose the connector as having sockets formed therethrough along opposite faces.  However, such connectors for charging electric vehicles are known.  For example, Killic teaches a connector for charging an electric vehicle (see abstract), the connector (Fig. 1, element 21) disposed at an end of a linkage (element 22) and having sockets formed therethrough along opposite faces (Fig. 2b, elements 21-2) to connect to the vehicle.  It would have been obvious to one of ordinary skill in the art to substitute the connector of Schmid with the connector of Killic in order to charge a vehicle compatible with such socket with a reasonable expectation of success given that both connectors are provided for the purpose of connecting a charging station with the vehicle for charging the vehicle.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on the Reinschke reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The references to Schmid, Cao, and Killic are now relied on to teach the limitations of the now amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/             Primary Examiner, Art Unit 1714